UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1283



ESSIE MORGAN,

                                            Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                             Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:03-cv-01578-HMH)


Submitted:   January 12, 2007             Decided:   March 20, 2007


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


W. Daniel Mayes, THE LAW OFFICES OF W. DANIEL MAYES, Aiken, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Marvin J. Caughman, Assistant United States Attorney,
Columbia, South Carolina; Allan D. Berger, Special Assistant United
States Attorney, Deana R. Ertl-Lombardi, Regional Chief Counsel,
Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Essie    L.   Morgan    appeals       the   district    court’s    order

denying her motion for attorney’s fees and costs filed pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (2000).

For the following reasons, we vacate the district court’s order and

remand for further proceedings.

               In March 2001, Morgan filed an application for disability

insurance benefits and supplemental security income benefits.                       Her

application was initially denied, and she requested a hearing

before    an    administrative        law    judge    (“ALJ”).        The   ALJ   denied

Morgan’s       application,     and     the    Appeals      Council     affirmed    the

decision.       Morgan then filed a complaint in the district court

against    the       Commissioner     of    Social    Security   (“Commissioner”),

alleging that the Commissioner’s decision was not supported by

substantial evidence.           After reviewing the case, the magistrate

judge recommended that the ALJ’s decision be reversed. Following

the Commissioner’s objections to the report, the district court

rejected       the    magistrate    judge’s     conclusions      and    affirmed    the

decision of the Commissioner.

               On appeal, this court ruled that the ALJ had misapplied

the findings contained in the functional capacity examination

(“FCE”), leading to flawed hypothetical questions that were posed

to the vocational expert and resulting in testimony that was

incapable of producing a reliable assessment of relevant work


                                            - 2 -
opportunities.      See Morgan v. Barnhart, 04-1692, 2005 WL 1870019

(4th Cir. Aug. 5, 2005) (unpublished).            The case was remanded to

the district court with instructions to vacate and remand in order

to permit the ALJ to redetermine Morgan’s residual functional

capacity and determine whether relevant jobs exist for Morgan in

the national economy.        After the case was remanded to the ALJ,

Morgan filed the underlying motion for attorney’s fees and costs.

The district court denied Morgan’s motion, stating only that the

Commissioner’s position was “substantially justified.”

            The EAJA provides that, in actions brought by or against

the United States, attorney’s fees shall be awarded to the other

party if it prevails, unless the United States’ position was

“substantially justified” or special circumstances make an award

unjust.    28 U.S.C. § 2412(d)(1).       It is the government’s burden to

demonstrate     that   its   position      was   substantially       justified.

Crawford v. Sullivan, 935 F.2d 655, 658 (4th Cir. 1991).                        A

district court’s determination that the government’s                position was

substantially    justified    is    reviewed     for   abuse   of   discretion.

Pierce v. Underwood, 487 U.S. 552, 557-59 (1988).               For a position

to   be   substantially   justified,      it   must    be   “more   than   merely

undeserving    of   sanctions      for   frivolousness,”       as   it   must   be

justified to a degree as to satisfy a reasonable person.                   Id. at

565-66.    In making such a determination, the district court should

avoid an “issue-by-issue analysis,” and instead should look at the


                                     - 3 -
“totality of circumstances.”          Roanoke River Basin Ass’n v. Hudson,

991 F.2d 132, 138-39 (4th Cir. 1993) (rejecting the view that any

unreasonable position taken by the government during litigation

automatically leads to a fee award).

            We conclude that the district court abused its discretion

by   not   providing      an   explanation     for   its    conclusion     that   the

Commissioner’s position was substantially justified.                     See Libas,

LTD. v. United States, 314 F.3d 1362 (Fed. Cir. 2003) (explaining

that for appellate review of an EAJA fee award, “it is imperative

that the court explain its rationale supporting its conclusion that

the government’s position was substantially justified”); Kerin v.

United States Postal Serv., 218 F.3d 185, 193 (2d Cir. 2000)

(vacating    an    EAJA      fee   award   because    the    “lack    of   a   clear

explanation of the reasons for the fee award” handicapped appellate

review and remanding “for a thorough explanation of the reasons”);

United States v. Hallmark Constr. Co., 200 F.3d 1076, 1081 (7th

Cir. 2000) (remanding the denial of an EAJA fee award for “a

thorough explanation of the reasoning behind the district court’s

decision”);       United States v. Eleven Vehicles, 200 F.3d 203, 211

(3d Cir. 2000) (vacating an EAJA fee award and remanding “to the

district court for an explanation of its reasons for the fee

award”).     The district court may well be correct in its ultimate

conclusion    that     the     Commissioner’s    position     was    substantially

justified, but we cannot properly review the district court’s


                                       - 4 -
decision without an explanation for how it reached that decision.

See United States v. Paisley, 957 F.2d 1161, 1166 (4th Cir. 1992)

(stating that the abuse of discretion deference accorded to EAJA

orders is “considerably short of a simple, accept-on-faith, rubber-

stamping of the district court decisions on this issue”).

          Accordingly, we vacate the order of the district court

and remand for further proceedings. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                              VACATED AND REMANDED




                              - 5 -